DETAILED ACTION
	The Response filed 8 December 2020 has been entered.  Claim 1 is pending.  Claim 2 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 6 of the Response, filed 8 December 2020, with respect to the double patenting rejection have been fully considered and are persuasive.  The claims as best understood are directed only to the non-elected species of the parent application.
Applicant's arguments concerning the prior art rejection(s) filed 8 December 2020 have been fully considered but they are not persuasive in view of the previously applied prior art – Hartmann et al. (US 3,648,970).
The applicant argues with respect to claim 1 on pg. 7 of the Response that the prior art lacks a housing dome that is integral with the housing and comprises the stops for the stop bolt, because, in Hartmann, the stops for the stop bolt 44 are formed on a plate 32 that is formed separately from the housing 12.  However, first, there isn’t any recitation of the housing dome being integral with the housing or the housing dome being made of a singularly formed structure/monolith.  The closest recitation to such a configuration is “a housing dome (23, 53) being formed at the outlet tube,” wherein “at” is a broad term which merely requires the housing dome is located at (i.e. “in, on, or near”) the outlet tube.  Hartmann is seen as teaching that the housing dome 27, 36, 32, made up of the 
Drawings
The drawings were received on 8 December 2020.  These drawings are not accepted because they don’t overcome all of the previous claim objections and a warrant new objection(s): Figs. 8-12 are still illegible and/or don’t show the corresponding parts of all of the reference numbers in the drawings (particularly Fig. 12, which, for example, apparently doesn’t show a bolt leg 74 or actuating leg 75 even though reference numbers “74” and “75” are shown); and “62” has been deleted from Fig. 9, so “62” would still be disclosed in the specification, but no longer be in the drawings if the replacement drawings were entered.  Therefore, the following drawing objections concern the drawings that were last filed (5 June 2020) are being examined.
The drawings are objected to because it is unclear how the second embodiment shown in Figs. 8-12 operates due to parts not being legibly shown (such as the numerous parts shown overlapped and/or crowded in Figs. 8 and 10-11), parts are apparently missing (such as the stop bolt and its legs apparently missing from Fig. 12), and the parts shown do not appear to match with the operation described in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "38" have both been used to designate a housing stop (in Fig. 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both the flow cross section and one of the handle stops (in Figs. 2 and 6-7).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 (Fig. 6), 63 (Fig. 9), 64 (Fig. 9), and 65 (Fig. 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendments filed 8 December 2020 are not accepted because the citations of the location of the amended paragraphs are wrong.  However, it appears that the amendments would be accepted if said citations were correct.  Therefore, the following objections to the specification concern the specification that was last filed (5 June 2020).
The disclosure is objected to because of the following informalities:
On pg. 7, line 21, it appears that “pivoting axle 27” should be changed to --pivoting axis 37--.  
On pg. 8, line 15, it appears that “axle 27” should be changed to --axis 37--.
The references of “housing stop 27” may need to be changed to --housing stop 38--.  See also the relevant drawing objection(s) above.  Such references are made on:
Pg. 7, line 25.
Pg. 8, line 14.
Pg. 8, line 16.
Pg. 9, line 3.
Pg. 9, line 4.
Pg. 9, line 7.
It is suggested that the references to the “pivoting axle 37” should be changed to --pivoting axis 37--.  Such references are made on:
Pg. 8, line 30.
Pg. 9, line 8.
Pg. 10, line 6.
Pg. 10, line 18.
Pg. 11, line 10.
On pg. 10, line 27, it is appears that reference number “38” should be deleted after “the locking device” because “38” points to a housing stop in the .
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 1, is suggested that “for liquid containers” be deleted because lines 2-3 redundantly that the claimed inventions is for liquid containers.
In claim 1, line 10, if the applicant prefers to keep the reference numbers “(27, 61)” in the claim, although they aren’t given patentable weight, it is suggested that they be changed to --(61, 62)-- or --(27, 61, 62)-- to refer to the two housing stops 61, 62 in the embodiment shown in Figs. 8-12, to which the claim is specifically drawn.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, it is unclear which of the housing stops – the first or second housing stops – “said housing stop” refers to.  As understood, the claim refers to the embodiment shown in Figs. 8-12, in which there are two housing stops 61, 62, and the valve is locked in a shut-off position (Fig. 11) by a handle stop 70 being locked to one of said housing stops (specifically housing stop 61 in the drawings) via a securing device/stop bolt 71 fitting in a recess 60 in between ends of the upper edge 59 (Fig. 9).
In claim 1, lines 16-19, the description of first and second bolt stops, first and second stop bolts, and first and second housing stops is inconsistent with the applicant’s device. As understood and previously discussed, the claim is directed to the embodiment shown in Figs. 8-12, in which there are two housing stops 61, 62, and the valve is locked in a shut-off position (Fig. 11) by a securing device/stop bolt 71 fitting in a recess 60 in an upper edge 59 of the housing dome 53 (Fig. 9), wherein the recess 60 is delimited by ends of the upper edge that form the first and second bolt stops.  There is only one stop bolt, two housing stops, and two bolt stops.  Therefore, it is suggested that the claim be amended to recite --the first and second bolt stops are formed by the housing dome and the stop bolt is received between the first and second bolt stops--.
In claim 1, line 20, “the first stop bolt” should be changed to --the first bolt stop--, as understood for the reasons stated above.
Claim 1 recites the limitation "the upper edge" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” should be changed to --an--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (US 3,648,970).
Regarding claim 1, Hartmann discloses in Figs. 1-4 a discharge tap for liquid containers (wherein “for liquid containers” recites an intended use that isn’t seen as defining over the structure of the prior art per MPEP 2111.02), for connecting to the outlet neck or the outlet opening of a transportation and storage container for liquids (which is another recitation of an intended use that isn’t seen as defining over the structure of the prior art per MPEP 2111.02), having a tap housing 12 in which a valve body 15 being pivotable around a valve axis (comprising the longitudinal axis of valve shaft 13) by means of a handle 11 for opening and closing a flow cross section of an outlet tube (comprising the flow passage from port 22 into the central chamber of housing portion 16) is arranged, a housing dome 27, 36, 32 being formed at the outlet 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753